                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                              March 07, 2019
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                         David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

JOSE CONCEPCION GARCIA,                    §
                                           §
        Petitioner,                        §
VS.                                        §   CIVIL NO. 2:18-CV-321
                                           §
LORIE DAVIS,                               §
                                           §
        Respondent.                        §

                                      ORDER

      The Court is in receipt of the Magistrate Judge’s Memorandum and
Recommendation (“M&R”) to dismiss case for failure to prosecute, Dkt. No. 13.
      After independently reviewing the filings, the record, and applicable law, the
Court ADOPTS the M&R, Dkt. No. 13. Accordingly, pursuant to Federal Rule of
Civil Procedure 41(b), the Court DISMISSES WITHOUT PREJUDICE the above-
captioned case. FED. R. CIV. P. 41(b); McCullough v. Lynaugh, 835 F.2d 1126, 1127
(5th Cir. 1988) (“A district court may dismiss an action for failure of a plaintiff to
prosecute or to comply with any order of court.”).
      The Court DIRECTS the Clerk of the Court to close the case.


      SIGNED this 7th day of March, 2019.


                                           ___________________________________
                                           Hilda Tagle
                                           Senior United States District Judge




1/1
